                                                                                    I
            Case 1:17-cv-02524-LLS Document 119 Filed 11/05/19 Page 1 of 14


    I .·-·,, ; .       .   ,,
        ··, I;.;\, .,
  \ 1' lV          C                      MCLAUGHLIN & STERN, LLP
                                                      FOlJNDED   1898

             TRACY BURNETT                          260 MADISON A VENUE                    MILLBROOK, NY
    tbumett@mclaughlinstern.com                  NEW YORK, NEW YORK 10016                 GREAT NECK, NY
       (212) 448-1100 ext. 1246                        (212) 448-1100                   WEST PALM BEACH, FL
                                                     FAX(212)448-0066                    FT.LAUDERDALE,FL
                                                  www.mclaughlinstem.com
r "rnno
i,cm ENDORSED                                                                                  )~          ,0

                                                   November 5, 2019             _ ..... ~"e.wi 1,,-{W/     ~rt      h
 VIAECF
                                                  - \ "1,/L' ·
                                                                   ~    ·)   ~..,A
                                                                                        1
                                                                                          ~rl µ.
 Honorable Louis L. Stanton                                             1
                                                                                  ~ ..A a,4-                            Y.,/1/V
 United States District Court
 Southern District of New York
 Daniel Patrick Moynihan, United States Comihouse
                                                     ;\ · ¥ a-4-:>~t?
                                                     61. v.'
                                                               ,,J
                                                                      '(.l WI e> J
                                                                       I        ~  .1,111 M
                                                                                                           t; - ,   .
                                                                                                                   '{II   ll'W ·

                                                                                                                              ~1.,
 500 Pearl St., Room 21 C                               ~~         .       ;,i.... J-_ , f                        t ;~)    ~
 New York, NY 10007-1312                                     ~L4t,
                                                                         1
                                                                                                    LJ J'vv- "f
          Re:               Nagelberg v. Meli, ct al., Civil Action No.: 17-cv-2524 (S.D.N.Yl   1•· J
 Dear Judge Stanton:                                                                      ~~ :J,vJ--~; ~
           As you know, we represent defendants Matthew Harriton and 875 Holdings, LLC in t:,e 1
                                                                                              1
                                                                                                                        j 1,t> \ 11
 above titled matter. We write this letter pursuant to Your Honor's Individual Rules of Practice
 §2(A), to request a pre-motion conference regarding our client's intention to move for costs for
 noticed plaintiffs' failure to appear and proceed with a deposition.

        On October 19, 2019, a deposition notice was served by email on counsel for Plaintiffs,
 and separate notices were served by U.S. mail on both Judd Grossman, Esq. and Lindsay Hogan,
 Esq., calling for Plaintiffs to appear for depositions on dates between November 5, 2019 and
 November 15, 2019. See Notice of Depositions, attached as Exhibit A. The schedule called for
 Lawrence Sheer and Mitchell Knapp to appear today at our law firm for their depositions starting
 with Mr. Knapp's deposition, which was to commence at 10:00 a.m.

         Despite being properly served notice, Mr. Knapp and Mr. Sheer failed to appear as required
 by Rule 30 of the Federal Rules of Civil Procedure and costs were incurred as a result. We were
 not notified that Plaintiffs would not appear until 9:39 a.m. today. See Email from L. Hogan, Esq.
 dated November 5, 2019, attached as Exhibit B. Ms. Hogan's email this morning was the first
 time Plaintiffs' raised any objection to any of the dates noticed in the October 19, 2019 deposition
 notice. See Email from T. Burnett, Esq. dated November 5, 2019, attached as Exhibit C. In fact,
 counsel for all parties spent the entire day together at the deposition of defendant Matthew Harri ton
 on October 30, 2019, and counsel for Plaintiffs never raised any issues regarding the dates for
 Plaintiffs' depositions, despite being in possession of the depositiQn notice.
                                                                             n==========:: ::::.:i
                                                                              TSDC SD-"Y
                                                                               DOCC'.\IE~T
                                                                             , ELECTRONICALLY FILED
                                                                             I DOC#:
                                                                                         -----------
                                                                              0 ATE FILED:    // / 2,0/ i
                                                                                                      ,;
                                                                                                              1
        Case 1:17-cv-02524-LLS Document 119 Filed 11/05/19 Page 2 of 14
Hon. Louis L. Stanton
November 5, 2019
Page 2

        Pursuant to the Notice of Deposition, the depositions were scheduled to be recorded by
stenographic means. Our clients retained a court reporter for Mr. Knapp and Mr. Sheer' s
depositions. The comi reporter was at our office and preparing for the 10:00 a.m. deposition when
Ms. Hogan sent her 9:39 a.m. e-mail notifying the undersigned that her clients would not appear.
As a result of Mr. Sheer and Mr. Knapp's failure to appear, our clients have incurred costs for the
court reporter's time as well as attorney's fees. See Invoice from Veritext, LLC, dated November
5, 2019, attached as Exhibit D.

        For these reasons, we respectfully request a pre-motion conference to address our request
for costs for noticed plaintiffs' failure to appear and sanctions, if appropriate.



                                         Very truly yours,

                                           <f) lt-v~J     ~'""~-
                                          Tracy Burnett

cc: All parties (via ECF)
                    MEMORANDUM ENDORSEMENT

              Nagelberg v. Meli,   17 Civ. 2524   (LLS)

     This application is dismissed, with leave to renew as part
of an application for costs when a final judgment is entered.

Dated:    New York, New York
          November 20, 2019

                                    /s/
                                       LOUIS L. STANTON
                                           U.S.D.J.
